DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al., JP 6232161 (hereinafter Kubo, and cited by applicant).
Regarding claim 1, Kubo teaches an optical filter comprising: a light-absorbing layer that includes a light absorber for absorbing light in at least a portion of the near-infrared region, wherein when light with a wavelength of 300 to 1200 nm is incident on the optical filter at an incident angle of 00, the optical filter satisfies the following requirements (1) to (9): (1) a spectral transmittance at a wavelength of 380 nm is 20% or less; (2) the spectral transmittance at a wavelength of 450 nm is 75% or more; (3) an average of the spectral transmittance in the wavelength range of 500 to 600 nm is 80% or more; (4) the spectral transmittance at a wavelength of 700 nm is 5% or less; (5) the spectral transmittance at a wavelength of 715 nm is 3% or less; (6) an average of the spectral transmittance in the wavelength range of 700 to 800 nm is 1% or less; (7) the maximum of the spectral transmittance in the wavelength range of 750 to 1080 nm is 1% or less; (8) the maximum of the spectral transmittance in the wavelength range of 1000 to 1100 nm is 2% or less; and (9) a wavelength bandwidth of a wavelength band in which the spectral transmittance in the wavelength range of 400 to 700 nm is 75% or more is 170 nm or more, when light with a wavelength of 300 to 1200 nm is incident on the optical filter at incident angles of 00, 300, 350, and 400, the optical filter further satisfies the following requirements (10) to (18): (10) a normalized spectral transmittance at a wavelength of 380 nm is 24% or less; (11) the normalized spectral transmittance at a wavelength of 450 nm is 84% or more; (12) an average of the normalized spectral transmittance in the wavelength range of 500 to 600 nm is 95% or more; (13) the normalized spectral transmittance at a wavelength of 700 nm is 6.0% or less; (14) the normalized spectral transmittance at a wavelength of 715 nm is 4.5% or less; (15) an average of the normalized spectral transmittance in the wavelength range of 700 to 800 nm is 1.2% or less; (16) the maximum of the normalized spectral transmittance in the wavelength range of 750 to 1080 nm is 1.2% or less; (17) the maximum of the normalized spectral transmittance in the wavelength range of 1000 to 1100 nm is 2.4% or less; and (18) a wavelength bandwidth of a wavelength band in which the normalized spectral transmittance in the wavelength range of 400 to 700 nm is 80% or more is 170 nm or more, the normalized spectral transmittance being determined by normalization of the spectral transmittance for each incident angle so that the maximum of the spectral transmittance for each incident angle in the wavelength range of 400 to 650 nm is 100% (Figures 3-7 and examples 1, 2, 16, 17, 18).
Regarding claim 2, Kubo further teaches when light with a wavelength of 300 to 1200 nm is incident on the optical filter at incident angles of 450, 500, and 600, the optical filter further satisfies the requirements (10) to (18) (Figures 3-7 and examples 1, 2, 16, 17, 18).
Regarding claim 3, Kubo further teaches when light with a wavelength of 300 to 1200 nm is incident on the optical filter at an incident angle of 650, the optical filter further satisfies the requirements (10) to (18) (Figures 3-7 and examples 1, 2, 16, 17, 18).
Regarding claim 4, Kubo further teaches the light absorber is formed by a phosphonic acid and copper ion (claim 7).
Regarding claim 5, Kubo further teaches the phosphonic acid comprises a first phosphonic acid having an aryl group (claim 8).
Regarding claim 6, Kubo further teaches the phosphonic acid further comprises a second phosphonic acid having an alkyl group (claim 10).
Regarding claim 7, Kubo further teaches a lens system; an imaging device that receives light having been transmitted through the lens system; and the optical filter according to claim 1 that is disposed ahead of the imaging device (Figure 2, lens 2, imaging element 4, uv-ir absorbing layer 107)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Osawa et al., US 2012/0243077 (cited by applicant).
Regarding claim 8, Kubo teaches the invention as explained above but is silent as to a color filter.  However, in the same field of endeavor of imaging apparatuses, Osawa teaches a color filter disposed ahead of the imaging device and of three colors, R, G, B, and an optical filter is disposed ahead of the color filter (figures 4 and 5, layers 105 and 107).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a color filter in order to allow for a full color display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875